Exhibit 99.1 GeoVax Labs Reports 2013 First Quarter Financial Results and Provides Clinical Development Update ● Phase 1/2 HIV Therapeutic Vaccine Trial Fully Enrolled; Data in 2H2013 ● Phase 1 HIV Prevention Vaccine Trial Enrolling; Study Completion Expected in 2013 ● Phase 2 HIV Prevention Vaccine Efficacy Trial; Expected Initiation in 2014 ATLANTA, GA, May 2, 2013  GeoVax Labs, Inc. (OTCQB: GOVX), a biotechnology company developing HIV/AIDS vaccines, announced its financial results for the three months ended March 31, 2013 and provided a clinical development update. GeoVax continues to make steady progress in our quest to develop effective preventive and therapeutic HIV/AIDS vaccines, commented Robert T. McNally, PhD, GeoVax President and CEO. With data from our Phase 1/2 therapeutic trial expected in the second half of 2013, as well as the initiation of a second therapeutic Phase 1 trial in HIV-positive young adults and the completion later this year of a Phase 1 prevention trial paving the way for a much larger Phase 2 efficacy trial; we have an exciting and strategically important year ahead of us. Clinical Development Update for 2013 First Quarter Therapeutic Vaccine Program ● Completed patient enrollment for the Phase 1/2 treatment interruption clinical trial, investigating GeoVaxs therapeutic vaccines ability to treat individuals already infected with HIV; data expected in the second half of 2013. The primary goals of this 9-patient clinical trial are to document the safety and immunogenicity of the vaccine in patients with well-controlled infections. Vaccine efficacy will be directly assessed through a brief period of anti-retroviral drug cessation. These results which might indicate the vaccines potential ability to treat HIV infection either as a standalone therapy or in conjunction with an oral drug regimen. ● In 2013, GeoVax is expecting the initiation of a Phase 1 clinical trial in the treatment of HIV-positive young adults with GeoVaxs therapeutic vaccine in combination with standard-of-care drug therapy. The NIH has recently prioritized searching for a cure for those individuals who are HIV positive. Because of the mechanisms by which current oral drugs work, if the virus is in a latent phase these drugs are not effective, thus it is impossible to totally eradicate the virus. Current approaches to a cure include using an effective vaccine and oral medication together to more effectively eradicate virus. This trial is planned to have two groups of 24 participants, one of which will remain on drugs while being vaccinated and the second of which will remain on drugs but receive placebo. The participants will be monitored for vaccine-associated reductions in viral reservoirs (recesses where the virus resides without replication). GeoVax expects this trial to be conducted by the International Maternal Pediatric Adolescent AIDS Clinical Trial Group (IMPAACT) with financial support from the NIH. Prevention Vaccine Program ● Completed patient enrollment for the Phase 1 clinical trial testing the safety of GeoVaxs second-generation vaccine. This vaccine co-expresses granulocyte-macrophage colony-stimulating factor (
